MEMORANDUM **
California state prisoner Jason Saunders appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action. We dismiss the appeal.
*528On February 4, 2005, the district court dismissed Saunders’s action for failure to follow the court’s order to effect service. On February 9, 2005, Saunders filed a notice of appeal. On August 29, 2006, the district court granted Saunders’s motion for reconsideration, and vacated its order of February 4, 2005. Therefore, there is no longer a final decision to review. See 28 U.S.C. § 1291.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.